Citation Nr: 0126473	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  94-47 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of varicose veins of the left lower extremity, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1974 to September 
1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1992 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service-connection for varicose 
veins of the left lower extremity and assigned a 10 percent 
evaluation.  

At the July 2001 Central Office Hearing the veteran and his 
representative agreed that the only issue on appeal was 
evaluation of varicose veins of the left lower extremity, 
currently rated as 10 percent disabling.  


FINDING OF FACT

The veteran's service-connected varicose veins of the left 
leg are manifested by slight swelling of the left lower 
extremity which was non-thinning with superficial veins noted 
in the thigh and calf area and moderately impaired pulses 
throughout without evidence of pedal edema, erythema, 
cyanosis, clubbing, stasis changes or ulcers.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
varicose veins of the left leg have not been met at any time 
since the initial grant of service-connection.  38 U.S.C.A. 
§ § 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Code 7120 (1997, 2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2001) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
this claim is based on the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of diseases 
of the arteries and veins, including varicose veins, were 
amended, effective January 12, 1998.  The Court has held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In light of the foregoing, 
the Board will evaluate the veteran's left leg varicose veins 
under both the current and former versions of the 
regulations, and apply the most favorable result to the 
veteran.  

Varicose veins are rated in accordance with the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  Under that 
code a 10 percent rating is warranted for moderate impairment 
with varicosities of the superficial veins below the knees, 
with symptoms of pain or cramping on exertion, whether 
bilateral or unilateral in involvement.  Moderately severe 
impairment, involving superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from 1 to 2 cm. in diameter, and symptoms of pain or 
cramping on exertion but no involvement of the deep 
circulation necessitates a 20 percent evaluation for 
unilateral involvement and a 30 percent rating for bilateral 
involvement.  [Note: Severe varicosities below the knee, with 
ulceration, scarring, or discoloration and painful symptoms 
will be rated as moderately severe.]  Severe impairment 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration, but no involvement of the deep 
circulation, requires a 40 percent evaluation for unilateral 
involvement and a 50 percent evaluation for bilateral 
involvement.  Pronounced impairment, whether unilateral or 
bilateral involvement, manifested by the findings of the 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthes 
Tests, with ulceration and pigmentation, calls for a 50 
percent evaluation for service-connected unilateral varicose 
veins and 60 percent for service-connected bilateral varicose 
veins.  

Under the criteria effective after January 12, 1998 varicose 
veins are evaluated as follows: A 10 percent evaluation 
requires intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  Persistent edema incompletely relieved by elevation 
of extremity, with or without beginning stasis pigmentation 
or eczema warrants a 20 percent evaluation.  A 40 percent 
evaluation requires persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  
Persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration necessitate 
a 60 percent evaluation.  Where there is massive board-like 
edema with constant pain at rest, a 100 percent evaluation is 
warranted.  Note: These evaluations are for involvement of a 
single extremity.  If more than one extremity is involved, 
evaluate each extremity separately and combine (38 C.F.R. § 
4.25), using the bilateral factor (38 C.F.R. § 4.26), if 
applicable.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2001).

After a careful review of the evidence of record, it is found 
that an increased disability evaluation for the veteran's 
service-connected varicose veins of the left leg is not 
warranted under the former rating criteria.  The objective 
evidence does not indicate that the veteran suffers from 
ulceration, discoloration, marked distortion and sacculation 
with edema and episodes of ulceration, or secondary 
involvement of the deep circulation, with ulceration and 
pigmentation.  In January 1994 there were no tortuous or 
saccular varicosities noted and there was no sign of 
thrombophlebitis.  In June 1995 there was no cyanosis, 
clubbing, or edema in the left lower extremity.  At the 
January 1997 Central Office hearing the veteran testified 
that he did not have ulcerations.  Thus, an increased 
evaluation is not justified under the former rating criteria.  

Although the veteran underwent saphenofemoral disconnection 
of his saphenous vein from the femoral vein at the groin 
level and stripping of his saphenous vein, as well as the 
multiple varicosities in his left lower extremity in December 
1993 and varicose vein stripping of the left lower extremity 
in June 1995; he received a 100 percent evaluation under 
38 C.F.R. § 4.30, convalescent rating, in December 1993 and 
June 1995.  Thus, his varicosities of the long saphenous 
involving superficial veins above and below the knee were 
adequately compensated.  

The preponderance of the evidence is against a higher 
evaluation than 10 percent under the revised criteria.  
Neither the medical records nor the examination reports show 
chronic discoloration, persistent edema or eczema of the left 
leg.  There is no evidence of lower extremity ulcers.  In 
August 1992 objective findings revealed that there was no 
erythema or no edema.  The December 1993 and June 1995 
examinations of the veteran's extremities revealed that there 
was no cyanosis, clubbing, or edema.  At the January 1994 VA 
examination there were no stasis changes or ulcers.  The 
veteran's complaints of left leg swelling after standing for 
a prolonged period of time and that the usually wore 
supportive hose or an Ace bandage meet the criteria for a 10 
percent evaluation.  

The Board acknowledges that this condition causes the veteran 
discomfort, and may produce occasional swelling.  However, 
mild stasis dermatitis, ulceration, eczema, the lack of pedal 
pulses, and cardiac involvement has not been shown.  

The preponderance of the evidence is against a higher 
evaluation than 10 percent for varicose veins of the left leg 
at any time since the initial grant of service connection.  

Further, the Board finds that VA has satisfied its duties to 
notify and assist the veteran in developing his claim 
pursuant to the Veterans Claims Assistance Act of 2000 (the 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
new law since has been codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2001).  The 
implementing regulations also are found at 66 Fed. Reg., No. 
168, 45620-45632 (Aug. 29, 2001).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left leg is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

